UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA


 BILLY P. GREER,

         Plaintiff,

 v.                                                        Civil Action No. 09-2234 (CKK)
 BOARD OF TRUSTEES OF THE
 UNIVERSITY OF THE DISTRICT OF
 COLUMBIA,

         Defendant.


                                    MEMORANDUM OPINION
                                       (September 2, 2010)

       On June 3, 2010, Defendant Board of Trustees of the University of the District of Columbia

(“Board of Trustees”) filed a [15] Motion to Dismiss Plaintiff’s Amended Complaint pursuant to

Federal Rule of Civil Procedure 12(b)(6). By Minute Order dated June 17, 2010, the Court granted

Plaintiff’s unopposed request for an extension of time to file a response to the Board of Trustees’

Motion to Dismiss, providing Plaintiff until and including June 28, 2010, in which to file an

opposition to Defendant’s Motion. Plaintiff, however, failed to file a response to the Motion by that

date. On June 30, 2010, the Court issued an Order directing Plaintiff to show cause by no later than

July 6, 2010, why this case should not be dismissed as conceded in light of Plaintiff’s failure to

timely respond to the pending Motion to Dismiss. In response, Plaintiff filed a [19] Motion for

Extension of Time, Nunc Pro Tunc, requesting that he be permitted until and including September

1, 2010, in which to file a response to the Motion to Dismiss. The Board of Trustees indicated that

it did not oppose the request for an extension, and the Court granted Plaintiff’s unopposed request

by Minute Order dated July 12, 2010. In so doing, the Court “advise[d] Plaintiff’s counsel that,

given this generous extension of time, it is not inclined to permit further extension of this deadline.
In the event Plaintiff's counsel is unable to file a timely response and/or continue to represent

Plaintiff in this action because of health concerns or other reasons, the Court encourages counsel to

discuss alternative means of ensuring that Plaintiff's lawsuit is prosecuted in a timely and expedient

manner.” 7/12/10 Min. Order.

       Plaintiff’s response to Defendant’s [15] Motion to Dismiss Plaintiff’s Amended Complaint

was therefore due on or before September 1, 2010. As of the date of this Order, however, no

response has been filed. Nor has Plaintiff otherwise filed an appropriate motion for an extension of

time, pro nunc tunc, or indicated to the Court that he is pursuing alternative means of ensuring that

this lawsuit is prosecuted in a timely and expedient manner, as directed by the Court’s prior Minute

Order. While the Court understands that Plaintiff’s counsel has certain health concerns at present,

Plaintiff has been given multiple opportunities during the nearly three months since the Defendant’s

Motion to Dismiss was filed in which to respond to the pending Motion. Plaintiff has also

previously been advised that failure to timely respond to the pending Motion to Dismiss Plaintiff’s

Amended Complaint shall result in dismissal of this case without prejudice. Accordingly, pursuant

to LCvR 7(b), the Court shall GRANT Defendant Board of Trustees’ [15] Motion to Dismiss

Plaintiff’s Amended Complaint as conceded. See LCvR 7(b) (“If . . . a memorandum [in

opposition] is not filed within the prescribed time, the Court may treat the motion as conceded.”).

See also Twelve John Does v. District of Columbia, 117 F.3d 571, 577 (D.C. Cir. 1997) (a district

court may in its discretion “rel[y] on the absence of a response as a basis for treating [a] motion as

conceded”). An appropriate Order accompanies this Memorandum Opinion.

Date: September 2, 2010

                                                        /s/
                                                       COLLEEN KOLLAR-KOTELLY
                                                       United States District Judge


                                                   2